In an action on a note and on a guaranty of another note, appeal by certain defendants from a judgment for the plaintiff, entered on a directed verdict. Judgment reversed on the law, so far as appeal is taken therefrom, and a new trial granted, with costs to appellants to abide the event. The trial court erroneously refused to permit appellants to submit evidence in support of their denials and defenses. We decide merely that such admissible evidence as appellants offered should have been received. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.